Citation Nr: 1709955	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  07-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected diabetes mellitus and/or coronary artery disease (CAD).

2.  Entitlement to an initial rating in excess of 10 percent for CAD.

3.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to June 30, 2014, and in excess of 20 percent thereafter. 

4.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to June 30, 2014, and in excess of 20 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970, which included service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the RO that granted service connection and a 10 percent rating for coronary artery disease, that denied service connection for hypertension, and that denied ratings in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities.

The procedural history of the appeal was discussed in the June 2013 Board decision and is incorporated by reference herein. 

The issues on appeal were previously remanded by the Board in June 2013 to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a May 2016 supplemental statement of the case (SSOC).  

The Board notes that additional medical evidence was submitted after the May 2016 Supplemental SOC (SSOC), and a waiver from the Veteran's representative was received in February 2017.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the rating period prior to June 30, 2014, the Veteran's CAD disability more nearly approximates workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, and angina.

2.  For the rating period beginning June 30, 2014, the Veteran's ejection fraction of 60 percent has been shown to be a more accurate reflection of the Veteran's CAD disability than METs. 

 3.  For the rating period prior to January 31, 2008, the Veteran's symptoms did not more nearly approximate moderate incomplete paralysis of the sciatic nerve as a result of his service-connected right and left lower extremity peripheral neuropathy disabilities.

4.  For the rating period beginning on January 31, 2008, forward, the Veteran's symptoms more nearly approximate moderate incomplete paralysis of the right and left sciatic nerves; moderately severe incomplete paralysis of the nerves is not shown or approximated.

5.  The Veteran's service-connected disabilities, without regard to age or other disabilities did not preclude him from obtaining and retaining all forms of substantially gainful employment.



CONCLUSIONS OF LAW

1.  For the rating period prior to June 30, 2014, the criteria for a rating of 60 percent, but no higher, for CAD have been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7005 (2016).

2.  For the rating period beginning June 30, 2014, the criteria for a rating of 30 percent, but no higher, for CAD have been met. 38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7005 (2016).

3.  For the rating period prior to January 31, 2008, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

4.  For the rating period prior to January 31, 2008, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

5.  For the rating period beginning January 31, 2008, forward, the criteria for a 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

6.  For the rating period beginning January 31, 2008, forward, the criteria for a 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for an award of TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

During the appeal period, the RO provided notice to the Veteran in May 2006 that advised him of the criteria for an increased rating claim.  The criteria for both direct and secondary service connection were provided to the Veteran in a May 2007 statement of the case.  In a following August 2014 letter, the RO sent the Veteran received actual notice of the information need to substantiate and complete a claim of service connection on a direct and secondary basis.  The notice letters also included provisions for disability ratings and for the effective date of the claim.  Thus, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of the instant claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records, VA treatment records, an August 2011 Ischemic Heart Disease Disability Benefits Questionnaire, and the Veteran's statements are associated with the claims file.  The Veteran was afforded a VA examination for his CAD and peripheral neuropathy disabilities in March 2006, July 2007, December 2010, July 2014, and August 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The March 2006, December 2010, June 2014, and August 2016 VA CAD and peripheral neuropathy examinations collectively included cardiac testing and contained the results of METS, ejection fraction, and an assessment of the Veteran's peripheral neuropathy symptoms.  As such, the Board concludes that the examination was fully adequate for rating purposes.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Rating Analysis for CAD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 
The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 10 percent rating for CAD under Diagnostic Code 7005.  38 C.F.R. § 4.104.  Under this code, a 10 percent rating may be assigned when there is evidence of workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  To receive the next higher rating of 30 percent, the evidence must show workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

An evaluation of 100 percent disabling requires chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The provisions of 38 C.F.R. § 4.104 Note (2) define one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104.

The evidence shows that the Veteran was admitted for chest pain on April 28, 2006.  The diagnosis was coronary artery disease and it was found, after additional testing, that the Veteran had a left anterior descending artery lesion.  This was repaired by a stent placement on May 1, 2006.  There were no complications and the Veteran was released on May 2, 2006.

As discussed in the Board's June 2013 remand, no metabolic equivalent testing either prior to or after the coronary artery surgery in April and May 2006 is of record.  However, a left ventricular ejection fraction measured as part of a January 2006 stress test was 61 percent.  It is not clear whether the insertion of the stent had an impact on left ventricular ejection fraction.  

The Veteran was afforded a VA examination in July 2007.  It was noted that the Veteran had a history of angina, nuclear stress tests, catheterization, and stent insertion.  The examiner also noted the Veteran's current report of weekly episodes of fatigue, angina, dizziness, and dyspnea on moderate exertion, but no syncope.  On examination, the examiner noted a normal heart size with no abnormalities.  The Veteran did not appear for a stress test, and the physician estimated 3 METs from the history.  The physician concluded that there was no effect on general occupational or daily activities. 

The Board concludes that the estimate of metabolic capacity of 3 is not consistent with a normal left ventricular ejection fraction of 61 percent and the opinion that the disorder had no effect on occupational or daily activities.  Moreover, in January 2008, the Veteran sought treatment for a shoulder disorder that was aggravated by chopping wood, an activity that is also inconsistent with 100 percent disabling cardiovascular disease.  Accordingly, the Board finds the July 2007 VA examination report to lack probative value and is therefore inadequate for rating purposes. 

The Veteran was afforded a VA examination in December 2010.  An exercise treadmill test was conducted.  The Veteran's workload achieved in METs was 4.6.  Left ventricular dysfunction testing was conducted and revealed an ejection fraction greater than 50 percent.  The examiner noted that she had been asked to comment on the low METs (as noted on previous C&P exam as well as his exercise treadmill test done today 12/17/2010 which was recorded as 4.6 METS). The examiner indicated that, although the Veteran had low METs recorded on his previous exam, he had an ejection fraction greater than 50 percent.  As indicated in the test section, the Veteran stopped his exercise test due to chest pain and fatigue, but there were no ischemic changes noted on EKG tracings.  

The evidence also includes an August 2011 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) completed by Dr. J. S.  The report indicated that the Veteran's CAD required the use of continuous medication.  Based on the Veteran's responses, Dr. J. S. indicated that the Veteran had symptoms of dyspnea, fatigue, angina, dizziness, and syncope.  METs were estimated as greater than 3-5.  Left ventricular ejection fraction was 61 percent as of May 2006.  

The Veteran was afforded another VA examination in June 2014 to assist in determining the current severity of his CAD disability.  A diagnostic exercise test was not conducted; however, the examiner indicated that an echocardiogram was conducted.  There was normal left ventricular systolic function and wall motion.  The estimated left ventricular ejection fraction was 60 percent.  METs were estimated as greater than 3-5.  This METs level was found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), brisk walking (4 mph).  The examiner also indicated that the Veteran reported chest pain, fatigue, and dyspnea with brisk walking as estimated METs being 3-5.  However, the examiner noted that the Veteran's measured ejection fraction was "more accurate" in assessing the cardiac function as opposed to estimated METs.  

Upon review of the evidence of record, the Board finds that, for the rating period prior to June 30, 2014, the Veteran's CAD disability more nearly approximates workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  As discussed above, the December 2010 VA examiner found that the Veteran's workload achieved in METs was 4.6 with a positive history of dyspnea.  Dr. J. S.'s August 2011 DBQ also cited to the December 2010 exercise test showing 4.6 METs.  Further, during the December 2010 VA examination, the exercise test needed to be stopped due to chest pain, shortness of breath, complaints of left arm numbness, and light headiness.  During the August 2011 DBQ, the Veteran complained of dyspnea, fatigue, angina, dizziness, and syncope.  Although the December 2010 VA examiner and Dr. J. S. both indicated that ejection fraction was greater than 50 percent, there was no indication as to which assessment was more accurate (i.e., METs or ejection fraction).

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the rating period prior to June 30, 2014, the Veteran's CAD disability more nearly approximated workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  As such, a 60 percent rating is warranted for the rating period prior to June 30, 2014.

However, regarding the rating period beginning June 30, 2014, the Board finds that the Veteran's CAD disability more nearly approximates a 30 percent rating.  Although the Veteran was noted to have METs ranging from greater than 3 to 5 during the June 2014 examination which is consistent with a 60 percent rating, the examiner specifically commented that the more accurate assessment should be measured using the Veteran's ejection fraction, which was 60 percent.  As reflected above, a 60 percent disability rating is contemplated when ejection fraction of 30 to 50 percent, but not higher.  The Veteran's 60 percent ejection fraction reading is shown to be the most accurate assessment of his disability and such finding does not more nearly approximate a 60 percent rating under Diagnostic Code 7005.  As such, the Board finds that a 30 percent rating is more nearly approximated for the Veteran's CAD for the rating period beginning June 30, 2014.  As noted, he has been shown to have dyspnea, fatigue, and angina.  As such, and because the ejection fraction of 60 percent was found to be more representative of the Veteran's impairment, the Board finds that the Veteran's disability more nearly approximates a 30 percent disability rating.
It is noted that the staged ratings assigned above for the Veteran's CAD disability have resulted in no actual reduction of compensation payments to the Veteran and no additional notice of the action was required.  Tatum v. Shinseki, 24 Vet. App. 139 (2010).

Ratings for Peripheral Neuropathy

The Veteran has been assigned separate 10 percent ratings for peripheral neuropathy in the left and right lower extremities for the rating period prior to June 30, 2014.  He is in receipt of separate 20 percent ratings beginning June 30, 2014.  The Veteran essentially maintains that his disabilities are more severe than what is contemplated by the currently assigned ratings. 

The Veteran's neurologic impairment in the lower extremities is rated under Diagnostic Code 8520, which provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2016). 

Under Diagnostic Code 8520, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

The rating schedule does not define the terms "mild," "moderate," "severe," or "marked," as used in this diagnostic code to describe the degree of deformity of the foot. Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. 

The applicable evidence includes a March 2006 VA examination report where the Veteran was noted to have peripheral neuropathy of the lower extremities since 2003.  Flare-ups were noted to include pain, fatigue, and functional loss.  These flare-ups were noted to only occur after standing for 30 minutes or longer.  Upon sensory examination, the examiner noted that the Veteran had bilateral lower extremity sciatic nerve abnormality.  The Veteran's gait and balance was normal.  A nerve conduction study and electromyography were conducted.  The examiner diagnosed the Veteran with "mild" sensory peripheral neuropathy of the lower extremities.  

VA treatment records have been reviewed and include a January 31, 2008 VA primary care visit notes; during the evaluation, it was noted that the Veteran was to be on restricted activities due to his neuropathy.  In a November 20, 2008 VA treatment record, it was specifically indicated that the Veteran had "increasing peripheral neuropathy especially in the b/l LE."  In a January 5, 2010 VA treatment note, the Veteran's diabetic medication was increased.  

The evidence also includes a June 30, 2014 VA examination.  During the evaluation, the Veteran reported that symptoms associated with his bilateral lower extremity peripheral neuropathy had been "persistent" since 2010.  Symptoms were noted to include "moderate" intermittent pain, "moderate" paresthesias and/or dysesthesias, and "moderate" numbness.  The examiner specifically noted that the Veteran had "moderate" incomplete paralysis of the sciatic nerve in his lower extremities.  The examiner also indicated that the Veteran had experienced persistent burning of the feet with numbness and tingling "since at least 2010."  

The Veteran was afforded another VA neurologic examination in August 2016.  During the evaluation, the Veteran reported burning and numbness in his feet and legs.  Symptoms were noted to include "moderate" constant pain, "severe" paresthesias and/or dysesthesias, and "moderate" numbness.  Deep tendon reflexes were decreased in the knee and absent in the ankles.  Sensation was decreased in the knees and thighs and absent in the ankles and feet.  There was no muscle atrophy and the Veteran reported that he only occasionally used a cane.  The examiner specifically indicated that the Veteran had "moderate" incomplete paralysis of the sciatic nerve in his lower extremities.  

Upon review of the evidence of record, the Board finds that, for the rating period prior to January 31, 2008, the Veteran's symptoms did not more nearly approximate moderate incomplete paralysis of the right and left sciatic nerves.  As indicated, the March 2006 VA examiner specifically diagnosed the Veteran with "mild" sensory peripheral neuropathy of the lower extremities.  There is no evidence of moderate impairment in either lower extremity.

Further, the Board finds that evidence of increased peripheral neuropathy symptoms is dated in January 2008.  As such, for the rating period from January 31, 2008, forward, the Board finds that the Veteran's symptoms more nearly approximate moderate incomplete paralysis of the nerves.  During the January 31, 2008 VA treatment evaluation, it was noted that the Veteran was to be on restricted activities due to his neuropathy.  In a November 20, 2008 VA treatment record, it was specifically indicated that the Veteran had "increasing peripheral neuropathy especially in the b/l LE."  Further, the June 2014 VA examiner stated that the Veteran had experienced persistent burning of the feet with numbness and tingling "since at least 2010."  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the rating period from January 31, 2008, separate 20 percent ratings are warranted for the Veteran's right and left peripheral neuropathy disabilities.

However, from January 31, 2008, forward, ratings higher than 20 percent are note warranted.  Indeed, the Veteran's symptoms do not more nearly approximate moderately severe incomplete paralysis of the right and left sciatic nerves.  As specifically indicated by the August 2016 VA examiner, the Veteran has "moderate" incomplete paralysis of the sciatic nerve in his lower extremities.  Accordingly, separate ratings higher than 20 percent are not currently warranted.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's CAD is adequately contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, the Veteran's symptoms (dyspnea, fatigue, angina, METS findings, and ejection fraction) are considered under Diagnostic Code 7005.  

The Veteran's peripheral neuropathy has manifested, at most, mild to moderate incomplete paralysis of the sciatic nerves throughout the appeal period.  Diagnostic Code 8520, specifically provides for disability ratings based the severity of incomplete paralysis of the sciatic nerves.  The manifestations of peripheral neuropathy of the lower extremities (i.e., pain, numbness, and paresthesia in the lower legs and feet, with decreased sensation without motor or muscle deficit) have approximated mild incomplete paralysis of the sciatic nerves prior to January 2008, and moderate impairment since then.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (2016) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

Therefore, the Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis.  In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU-Laws and Analysis

The issue of a total disability rating based on individual unemployability is not a separate claim for benefits, rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities.  See 38 C.F.R. §§ 3.340, 4.16 (2016); see also Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a). 

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to TDIU as he has been employed full time during the appeal period.  In an April 2015 VA psychiatric examination, the Veteran indicated that he worked full-time at the VA medical center in the admissions department as a clerk for the last 24 years.  It was noted that the Veteran typically received "fully successful" ratings at work.  In an October 2015 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he had continued to work full-time (40 hours per week) at the Beckley VA Medical Center from 1998 to the present.  VA treatment records show that the Veteran has remained employed at the VAMC.  See e. g., VA treatment records in Virtual VA dated in April 2015, May 2015, December 2015, and April 2016. 

In summary, because the facts show that the Veteran was gainfully employed on a full-time basis throughout the rating period on appeal, there is no entitlement under the law to the benefit sought.  Accordingly, the claim of entitlement to TDIU must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); 38 C.F.R. § 4.16.

ORDER

For the rating period prior to June 30, 2014, the criteria for a rating of 60 percent, but no higher, for CAD is granted, subject to the laws and regulations governing monetary benefits.

For the rating period beginning June 30, 2014, the criteria for a rating of 30 percent, but no higher, for CAD is granted, subject to the laws and regulations governing monetary benefits.

For the rating period prior to January 31, 2008, a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied. 

For the rating period prior to January 31, 2008, a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied. 

For the rating period from January 31, 2008, forward, a 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing monetary benefits. 

For the rating period from January 31, 2008, forward, a 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing monetary benefits. 

Entitlement to a TDIU is denied.

	(CONTINUED ON NEXT PAGE)
REMAND

With regard to the remaining claim on appeal, remand is needed to obtain a medical opinion as to the etiology of the Veteran's hypertension.

The Veteran is presumed to have been exposed to herbicides in service as his service personnel records reflect that he served in the Republic of Vietnam during the Vietnam War Era. Current VA regulations do not provide hypertension as a presumptive disability associated with herbicide exposure.  However, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, a VA opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Refer the hypertension claim to a VA medical examiner to obtain an opinion as to its etiology including presumed herbicide exposure.

 After reviewing the claims file, the examiner is asked to:

(a) Indicate the likely onset of the Veteran's hypertension.

(b) Provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was due to his period of active service, specifically to include his presumed in-service herbicide exposure.

In providing the above opinion, the examiner should consider the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).

The examiner is requested to provide a FULLY reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2.  Then, the readjudicate the service connection claim for hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


